UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 2 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the transition period fromto Commission file number: 000-53725 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Blast Energy Services, Inc. (Former nameof registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-2685 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨ Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yesþ No¨ At November 16, 2012, there were20,436,921 shares of the Registrant’s common stock outstanding. EXPLANATORY NOTE This Amendment No. 2 (“Amendment No. 2”) to the first amendment of the Quarterly Report on Form 10-Q of Pedevco Corp. (“PEDEVCO or the “Company”) for the quarter ended September 30, 2012, as filed with the SEC on November 23, 2012 (the “Quarterly Report”), is being filed to: ● Properly classify the Company’s issuance of 368,345 shares of Series A preferred stock to a related party as a stocksubscriptions receivable rather than a note receivable. ● Properly account for the issuance of 279,749 shares of Series A preferred stock at the then market price of $2.00 per share rather than the $0.75 per share previously used, which resulted in the recognition of a loss on settlement of payables of $139,874. ● Properly present the classification of Series A Preferred Shares issued and outstanding; the par value and additional paid in capital for the 1,666,667 shares of Series A preferred stock outside of the stockholders’ equity as the redemption of such shares is outside the control of the issuer. This Amendment No. 2 does not affect any other portion of the Quarterly Report. Additionally, this Amendment No. 2 does not reflect any event occurring after November 19, 2012, the original filing date of the Quarterly Reports. PEDEVCO CORP. For the Three and Nine Months Ended September 30, 2012 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements F-1 Consolidated Balance Sheets as ofSeptember30, 2012andDecember 31, 2011 (Unaudited) (Restated) F-1 Consolidated Statements of Operations For the Three and Nine Months EndedSeptember30, 2012and 2011 (Unaudited) (Restated) F-2 Consolidated Statements of Cash FlowsFor the Nine Months EndedSeptember30, 2012and 2011 (Unaudited) (Restated) F-3 Notes to Consolidated Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 19 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, Assets Restated Restated Current assets: Cash $ $ Restricted cash - Accounts receivable – oil and gas - Accounts receivable –related party operator Accounts receivable – related party - Deferred merger costs - Prepaid expenses and other current assets Total current assets Oil and gas properties: Oil and gas properties, subject to amortization - Oil and gas properties, not subject to amortization Less: accumulated depletion and impairment ) - Total oil and gas properties, net Equipment, net of accumulated depreciation Notes receivable – related parties - Investments – equity method Investments – cost method Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accounts payable – related party operator Accrued expenses Accrued expenses – related party - Convertible note payable net of discount of $253,753 and $0, respectively - Total current liabilities Long-term liabilities: Asset retirement obligations - Total liabilities Commitments and contingencies Redeemable Series A convertible preferred stock: 1,666,667 shares issued and outstanding - Stockholders’ equity: Series A convertible preferred stock, $0.001 par value, 100,000,000 shares authorized,18,571,193 and 6,666,667 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Common stock, $0.001 par value, 200,000,000 shares authorized; 19,694,921 and 15,502,261 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Stock subscriptions receivable ) - Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. F-1 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2012 and Three Months ended September 30, 2011 and the Period from February 9, 2011 (Inception) through September 30, 2011 (unaudited) For the Three Months Ended For the Nine Months Ended Period from
